         Case: 1:18-cv-02017-PAB Doc #: 22-1 Filed: 09/30/19 1 of 3. PageID #: 239



         U.S. DISTRICT COURT, NORTHERN DISTRICT OF OHIO, EASTERN DIVISION

      ALICIA ARENDS,                                     )    CASE NO. 1:18-cv-02017-PAB
                                                         )
                     Plaintiff,                          )    JUDGE PAMELA A. BARKER
        v.                                               )
                                                         )
      FAMILY SOLUTIONS OF OHIO, INC., et al.             )
                                                         )
                     Defendants.                         )

                    IMPORTANT NOTICE TO POTENTIAL CLASS MEMBERS
             IF YOU WISH TO BE INCLUDED IN THIS ACTION, YOU MUST SIGN AND
             RETURN THE ATTACHED CONSENT FORM BY [60 days from distribution].

TO:           Current and former Qualified Mental Health Specialists who worked for Family
              Solutions of Ohio, Inc. at any time between September 16, 2016 and the present.

  PURPOSE OF THIS NOTICE
  The purpose of this Notice is to inform you of a collective action that has been filed under the Fair
  Labor Standards Act (“FLSA”) and advise you of your rights as a potential opt-in. If you wish to
  be included in this collective action, you must sign and return the enclosed Consent Form by [60
  days from distribution].

  DESCRIPTION OF THE ACTION
  This suit is being pursued by Plaintiff Alicia Arends on behalf of current and former Qualified
  Mental Health Specialists (“QMHS”) who worked for Family Solutions of Ohio at any time since
  September 16, 2016. The Court has conditionally certified the case as a collective action and
  ordered that notice be sent to all current and former QMHS, informing them of their right to join
  the case by submitting a Consent Form.

  Plaintiff alleges that she and other QMHS are owed additional overtime compensation because
  Defendants did not pay them for all actual hours worked, including, but not limited to, time spent
  traveling, writing patient/client notes, and waiting for no-shows or late patients/clients.

  Defendants deny Plaintiff’s allegations and contend that the QMHS are not owed additional
  compensation.

  The Court has not decided who is correct and has no opinion as to the merits. “[A]t this state of
  the proceedings, the Court does not resolve factual disputes, decide substantive issues going to the
  ultimate merits, or make credibility determinations.” Alicia Arends, et al. v. Family Solutions of
  Ohio, Inc., Memorandum Opinion and Order, September 16, 2019.

  HOW TO PARTICIPATE IN THIS ACTION
  To join this collective action, you must sign and return the enclosed “Consent Form.” You can do
  so by: (a) mailing it to Plaintiff’s counsel at Tittle & Perlmuter, 2012 West 25 th Street, Suite 716,
  Cleveland, Ohio 44113, (b) faxing it to (888) 604-9299 or (c) scanning and emailing it to
     Case: 1:18-cv-02017-PAB Doc #: 22-1 Filed: 09/30/19 2 of 3. PageID #: 240


scott@tittlelawfirm.com. If you received this Notice by email, you can also send a reply email
with your contact info and Plaintiff’s counsel will assist you in submitting a signed consent form.

Your signed Consent Form must be postmarked, faxed, or emailed by [60 days from
distribution date].

The time period for which you can seek payment for your unpaid wages will depend on when your
Consent Form is returned and filed with the Court. If you lose or misplace the Consent Form, or
if you have any questions, you may contact Plaintiff’s counsel as listed below.

NO RETALIATION PERMITTED
The law prohibits Defendants and their agents and employees from discharging you or in any
manner harassing, discriminating, or retaliating against you for taking part in this collective action.
If you believe you have been harassed or discriminated against for receiving this notice,
considering whether to join this action, or actually joining the action, you may have grounds for a
legal claim.

EFFECT OF JOINING THIS ACTION
If you join this collective action, you will be bound by any judgment that is rendered, whether
favorable or unfavorable, and you will share in any recovery obtained by judgment or settlement.
If you join this action, the named Plaintiff and her counsel will pursue the claims on your behalf.
If the lawsuit is unsuccessful, there is a possibility that the Plaintiff and opt-ins may be responsible
for proportionate shares of Defendant’s costs in defending the lawsuit, not including attorneys’
fees.

EFFECT OF NOT JOINING THIS ACTION
If you do not join this action, you will not be bound by any judgment or settlement, whether
favorable or unfavorable, and you will not share in any recovery. You will be free to file your own
lawsuit. However, the statute of limitations on your claims will continue to run until you file your
own lawsuit.

PLAINTIFF’S COUNSEL
The attorneys who represent Plaintiff Alicia Arends are as follows:

 Scott D. Perlmuter                                   Thomas A. Downie
 Tittle & Perlmuter                                   46 Chagrin Falls Plaza #104
 2012 West 25th Street, Suite 716                     Chagrin Falls, Ohio 44022
 Cleveland, Ohio 44113                                440-973-9000
 216-308-1522                                         tom@chagrinlaw.com
 scott@tittlelawfirm.com

FURTHER INFORMATION
Further information about this Notice or the action may be obtained from Scott Perlmuter via
phone at (216) 308-1522, or email at scott@tittlelawfirm.com. Communications with Scott
Perlmuter are free and confidential.
     Case: 1:18-cv-02017-PAB Doc #: 22-1 Filed: 09/30/19 3 of 3. PageID #: 241


                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 ALICIA ARENDS,                                     )   CASE NO. 1:18-cv-02017-PAB
 On behalf of herself and all other persons         )
 similarly situated,                                )   JUDGE PAMELA A. BARKER
                                                    )
                 Plaintiff,                         )
    v.                                              )
                                                    )
 FAMILY SOLUTIONS OF OHIO, INC.,                    )
 et al.                                             )
                                                    )
                 Defendants.                        )

                                 OPT-IN AND CONSENT FORM

         I hereby opt into the above-captioned collective action and consent to be a party Plaintiff.

I understand that by filing this consent, I will be bound by the judgment of the Court on all issues

in this case.


__________________                             ____________________________________
Date                                           Signature

                                               ____________________________________
                                               Printed Name

                                               ____________________________________
                                               Street Address

                                               ____________________________________
                                               City, State and Zip Code

                                               ____________________________________
                                               Phone Number

                                               ____________________________________
                                               Email address

         Fax to (888) 604-9299
         Or mail to Tittle & Perlmuter, 2012 West 25 th Street, Suite 716, Cleveland, Ohio 44113
         Or email to scott@tittlelawfirm.com
